Title: From Benjamin Franklin to Vergennes, 23 May 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir
            Passy, May 23. 1783—
          
          I beg leave to recommend earnestly to your Excellency’s Attention the enclos’d Petition
            and Papers from Mr. Price, an honest
            worthy American, who was to my Knowledge very serviceable to our Army in Canada, and
            much esteemed by the Congress. I shall
            be very thankful if you can procure for him the Order he desires. With great Respect, I
            am, Sir, Your Excellency’s most obedient & most humble Servant
          
            B Franklin
            M. le Comte de Vergennes.
          
         
          Endorsed: M. De R. [Rayneval]
          Notation: Envoyé le memoire à m le garde
            des sceaux
        